[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTIONS #105.00 AND #105.10
It is apparent that a request to transfer this case, and others brought by Yellow Page Consultants, to complex litigation is pending. It also appears that Mr. Ecker, whom the plaintiff seeks to qualify, is one of the attorneys involved in the request to transfer. I believe the prudent course is to await the outcome of the request to transfer: if the matter is transferred, the motion may be considered by the judge to whom the case is assigned. If the transfer is denied, the motion may be reclaimed in this court.
The motion to disqualify is, then, denied without prejudice to renew the motion. This ruling is specifically not on the merits of the motion and expresses no opinion as to the merits.
Beach, J. CT Page 4737